DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on January 27, 2022. Claims 1, 4, 6-12, 14, 16-17 and 20 have been amended; claims 2-3, 5, and 18-19 have been cancelled. Claims 1, 4, 6-17, and 20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed January 27, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed January 27, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
s 1, 4, 6-17, and 20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Zhang et al. (US 2019/0174466) and Lee (US 2020/0395988) are generally directed to various aspects of the time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically configured uplink transmissions; the method for receiving, by a terminal, a downlink phase tracking reference signal from a base station in a wireless communication system, wherein the terminal receives, from a base station, a phase tracking reference signal on the basis of the number of phase tracking reference signal ports, which is determined on the basis of different methods, according to whether transmission configuration indication (TCI) state-related information exists in received downlink control information, further, the base station transmits the phase tracking reference signal to the terminal accordingly. 
However, in consideration of the claim amendments with arguments/remarks submitted on January 27, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 20.
“transmit medium access control signaling and/or downlink control information for activating the transmission control indication state to the terminal equipment,” and “wherein if an offset between the downlink control information and a corresponding physical downlink shared channel is less than a predetermined threshold, one or more demodulation reference port groups of the physical downlink shared channel are configured or predefined with default transmission configuration indication states,” as specified in claim 17. 
Dependent claims 4 and 6-16 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473